Citation Nr: 0810424	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  00-24 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 1963 
to October 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The Board's October 2006 decision that denied entitlement to 
service connection for a psychiatric disorder, precluded 
effective judicial review.  


CONCLUSION OF LAW

The October 2006 Board decision denied the veteran due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board denied the claim on appeal by an October 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 Joint Motion for Court Remand (Joint Motion), the 
Court remanded this appeal for development in compliance with 
the Joint Motion.

A September 10, 2007 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  
Additional evidence was received in March 2008. 


An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2007).  Here, the Court 
remanded the Board's decision in this matter, finding that VA 
had not met its statutory and regulatory duty to assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  Therefore, the Board finds that its 
decision of October 2006 failed to provide the veteran due 
process under the law.  Accordingly, in order to prevent 
prejudice to the veteran, the October 27, 2006 decision of 
the Board must be vacated in its entirety, and a new decision 
must be entered as if the October 2006 Board decision had 
never been issued.


ORDER

The October 27, 2006 Board decision is vacated.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to assist includes a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In an October 2006 decision, the Board denied entitlement to 
service connection for a psychiatric disability, relying on 
August 2001 and June 2004 VA mental disorders examinations in 
which VA examiners opined that a psychiatric disorder was not 
incurred in or aggravated by service.  In June 2004 and 
October 2006 statements, the veteran's VA treating physician 
suggested that the veteran's psychiatric condition pre-
existed and was aggravated by service or was incurred in 
service.  The Board accorded more probative weight to the VA 
examination opinions because they were based upon a review of 
the claims file.  However, the claims file did not contain a 
service medical record that indicated inservice treatment for 
anxiety.  That record was added after all of the VA 
examinations were obtained and after the VA physician 
statements were received.  Moreover, in March 2008, the 
veteran submitted additional evidence in support of his claim 
- a lay statement and another statement from his VA treating 
physician.  The VA medical opinions of record thus have not 
considered all the prior relevant evidence of record.  See 
Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (noting that 
a fully informed examination must consider prior medical 
examinations and treatment).  

Accordingly, remand is required for another VA psychiatric 
examination that considers all the pertinent evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive 
examination conducted by a psychiatrist to 
determine the nature and etiology of any 
psychiatric disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review all the evidence of 
record, to specifically include the 
veteran's service medical records which 
indicate treatment for anxiety.  After a 
review of the entire evidence of record, 
the examiner must render an opinion as to 
whether the veteran currently has any 
psychiatric disorders.  If a psychiatric 
disorder is found, the examiner must 
provide an opinion as to whether the 
currently diagnosed psychiatric disorder 
is related to active military service, to 
include the symptoms exhibited during 
active service.  The examiner must 
specifically address the November 1964 
service medical record, the March 2008 lay 
statement, and the August 2001, June 2004, 
October 2006, and December 2007 VA 
examiner opinions.  A complete rationale 
for any opinion expressed must be included 
in the examination report.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


